Citation Nr: 0113048	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a right hand 
disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for a dental condition, 
to include entitlement to Class II(a) outpatient dental 
treatment by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the claims set forth on 
the title page of this remand as not well grounded.  


REMAND

The record is sparse but shows that the veteran served on 
active duty as a Gunner's Mate, including service aboard the 
USS SOUTH DAKOTA, a battleship that engaged in action with 
the enemy during World War II.  In his informal claim for 
service connection received in January 2000, the veteran 
maintains that he was injured aboard the SOUTH DAKOTA in 
1945.  He states that he sustained injuries in gun turret # 
1.  He claims that he spent two weeks in sickbay due to a 
crush injury of the right hand involving the fingers and was 
hospitalized for two weeks due to a left shoulder injury.  He 
also contends that due to the acoustic trauma to which he was 
exposed within a 16-inch gun turret, he now has bilateral 
hearing loss attributable to the acoustic trauma.  He says 
that he was a gun powder handler and wore no ear protection.  
The veteran also maintains that his front teeth were knocked 
out by a powder canister and that he had subsequent dental 
treatment by VA in 1947.  

Although it is unclear whether the veteran served on board 
the SOUTH DAKOTA during action with the enemy, his 
representative has essentially contended that he sustained 
the claimed disabilities as a consequence of combat with the 
enemy by asserting that the provisions of 38 U.S.C.A. § 
1154(b) (West 1991) are for application.  The veteran's 
report of separation does not indicate that he received any 
combat decorations, including the Purple Heart Medal, 
although other service personnel records still extant are not 
on file.  A VA request for information dated in December 1947 
indicates that the veteran received dental treatment aboard 
the SOUTH DAKOTA in January 1944 and aboard a hospital ship 
in January 1945.  

The record shows that the claims were denied as not well 
grounded when the veteran failed to respond to a request from 
the RO to provide competent medical evidence showing that he 
had the claimed disabilities and that they were linked to 
service.  

The record seems to suggest that teeth nos. 13, 16, 18, 19, 
and 30 were missing when the veteran underwent a dental 
examination in February 1942.  The record further shows that 
service connection for dental treatment purposes only was 
established in March 1948 for teeth nos. 4, 6, 10, 11, 16, 
20, 21, and 27 (which were teeth nos. 4, 6, 10, 11, 16, 22, 
28, 29 using the Navy numbering system).  A VA dental 
examination in August 1947 indicated that teeth nos. 3, 13, 
18, 19, and 30 were missing and that tooth no. 9 was 
nonrestorable.  The history treatment on the examination 
report indicates that tooth no. 9 was extracted in November 
1947 and that a bridge was placed the following month 
involving teeth nos. 8, 9, and 10.  He also received dental 
treatment in November and December 1947 for teeth nos. 4, 6, 
11, 12, 16, 27, and 29.  A dental rating sheet dated in 
August 1953 indicates that he was service connected for teeth 
nos. 6, 10, 20, and 21 using the VA numbering system (teeth 
nos. 6, 10, 28 and 29 using the Navy numbering system).  

In a statement dated in November 1996, the veteran claimed 
that his teeth were traumatized when he was hit in the mouth 
by a canister while in gun turret # 1 on board the SOUTH 
DAKOTA.  A VA dental rating sheet dated in February 1997 
indicates that his service dental records were reviewed and 
that the veteran had sustained trauma resulting in the loss 
of tooth no. 9 and that he was therefore eligible for 
repeated episodes of dental care to replace tooth no. 9.  In 
a statement received in March 2000, the veteran stated that 
his claim for dental disability was based on trauma to two 
front teeth when he was hit in the mouth by a shell casing on 
board the SOUTH DAKOTA in 1945.  These teeth have not been 
specifically identified, and the extent of his dental 
disability is unknown.  In effect, the veteran maintains that 
he has a dental disability based on service-incurred trauma.  
At a minimum, his contention raises a claim of entitlement to 
Class II(a) outpatient dental treatment by VA.  See 38 C.F.R. 
§ 17.161(c) (2000).  Under Mays v. Brown, 5 Vet. App. 302, 
306 (1993), a claim for service connection for a dental 
disorder is also a claim for VA outpatient dental treatment.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which, among other 
things, eliminates the requirement that claims be well 
grounded and redefines the obligations of VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  On 
remand, the RO must ensure that all development and 
notification requirements of the Act are complied with.  

The veteran and his representative have asserted that the 
veteran's disabilities were incurred as a result of trauma in 
service, to include in combat with the enemy.  Because the 
veteran apparently failed to respond to the RO's February 
2000 request for certain evidence, the claims were denied 
without further development.  Any available service medical 
records do not appear to have been requested and, a VA 
examination was not performed.  The Veterans Claims 
Assistance Act of 2000 changes the adjudicatory landscape and 
shifts certain burdens back to VA, to include obtaining such 
government records as the service medical records and 
providing an examination where the veteran asserts the 
presence of symptoms of disability that may be associated 
with his active military service.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (to be codified at 38 U.S.C. § 
5103A(c),(d)).  

The record also indicates that the veteran worked as a 
machine operator for Latrobe Steel Corporation, Latrobe, 
Pennsylvania, from 1956 to 1985.  An attempt should be made 
to determine whether there are any reports of physical 
examination for employment or other pertinent treatment 
records that might be available from the veteran's former 
employer.  

In addition, the record indicates that the veteran was 
hospitalized at a VA facility in Pittsburgh in July 1965 for 
an unrelated disorder.  However, the VA Form 10-7131 was 
signed by an ENT examiner.  The RO should obtain any 
pertinent VA records and associate them with the record.  

In view of the current posture of these claims and the 
comprehensive scope of the Veterans Claims Assistance Act of 
2000, the Board is of the opinion that further development is 
necessary.  Accordingly, this case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of his claimed disabilities at any 
time since service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  This should include any 
pertinent records of physical examination 
or treatment in the possession of the 
Latrobe Steel Corporation, Latrobe, 
Pennsylvania (or its successor 
corporation), for the period from 1956 to 
1985, as well as any pertinent treatment 
records from the VA facilities in 
Pittsburgh.  

2.  The veteran should also be requested 
to report the approximate dates that he 
served on board the SOUTH DAKOTA, the 
approximate dates of his injuries 
thereon, and to describe in more detail 
the nature and circumstances of his 
service.  

3.  The RO should secure through official 
channels and associate with the claims 
file the veteran's service medical 
records; complete service dental records; 
and any service personnel records in 
addition to his report of separation, 
which is already of record.  

4.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran may also submit 
any medical records in his possession, 
and the RO should give him the 
opportunity to do so prior to arranging 
for him to undergo VA examination.  

5.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the veteran should be 
afforded a VA examination to determine 
the nature and extent of any left 
shoulder and right hand disabilities 
found to be present.  Any indicated 
studies should be undertaken, and all 
manifestations of current disability 
should be described in detail.  The 
claims file and a copy of this remand 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any current left shoulder or right 
hand disorder is attributable to service 
or to any incident in service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

6.  The veteran should also be afforded a 
VA examination by a physician with 
expertise in ear, nose and throat (ENT) 
disorders to determine the nature and 
extent of any bilateral hearing loss 
found to be present.  All indicated 
studies should be performed, including an 
audiological evaluation, and all 
manifestations of current disability 
should be described in detail.  The 
claims file and a copy of this remand 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that the veteran has bilateral hearing 
loss as a result of exposure to acoustic 
trauma in service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

7.  The veteran should also be afforded a 
VA dental examination in order to 
determine the nature and extent of the 
claimed dental disorder.  All testing and 
any specialized examinations deemed 
necessary should be performed.  The 
claims file and a copy of this remand 
should be made available to the dental 
examiner for review before the 
examination.  The examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability) that any current residuals 
of dental trauma are attributable to 
service or to any incident in service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

8.  If, but only if, current disability 
is found that is not clearly attributable 
to post service causes, the RO should 
contact the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) and attempt to obtain deck 
logs, operational reports, or after-
action reports for the USS SOUTH DAKOTA 
during the period of time that the 
veteran served on board.  These records, 
if available, should be associated with 
the claims file.  

9.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.  

10.  Following completion to the extent 
possible of the requested development and 
any further indicated development, the RO 
should readjudicate the claims for 
service connection for left shoulder and 
right hand disabilities, a dental 
disability, and for bilateral hearing 
loss.  In addition, the RO should 
adjudicate the claim of entitlement to 
Class II(a) outpatient dental treatment 
by VA.  In addressing these claims, the 
RO should take into account the 
provisions of 38 U.S.C.A. § 1154(b), if 
applicable.  If the benefits sought on 
appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is advised that 
the examination requested in this remand is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



